Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s amendment filed on 2/18/2021 has overcome the rejection based on Shetty and Wall.  The applicant’s claims specify that a physical server is discovered by a first SDN controller.  The claims then specify server network interface configuration information is provided to the discovered physical server wherein this server network interface configuration information includes user-specified mapping data that maps one or more network interfaces of the physical server to one or more VLANs.  Shetty does not suggest a step of using user specified mapping data because in Shetty the system provides the personas based on characteristics of the discovered network that would support a particular server.  The user in Shetty has no influence on how interfaces of a physical server would be mapped.  The Wall reference suggests that a user may assign roles to physical server however it does suggest assigning interfaces of a physical server to one or more VLANs.  An updated search did not reveal any further art that would anticipate or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442